 

Exhibit 10.58

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

FOURTH AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

 

THIS FOURTH AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT (this “Exosomes Fourth
Amendment”) is made and entered into as of December 26, 2017 (“Fourth Amendment
Date”) by and between CEDARS-SINAI MEDICAL CENTER, a California nonprofit public
benefit corporation (“CSMC”) and CAPRICOR, INC., a Delaware corporation
(“Licensee”), under the following circumstances:

 

A.CSMC and Licensee entered into the Exclusive License Agreement dated May 5,
2014, as amended by the First Amendment dated February 27, 2015, the Second
Amendment dated June 10, 2015, and the Third Amendment dated August 5, 2016 (the
“Exosomes License Agreement”). The Exosomes License Agreement pertains to
technologies related to extracellular vesicles (“EVs”).

 

B.CSMC subsequently filed the patent applications listed under Section 2(a)
(i)-(vii) below (the “New Applications”).

 

C.The parties desire to amend the Exosomes License Agreement as further
described herein to incorporate rights to the New Applications pertaining to
various treatments with EVs, including exosomes and microvesicles, as well as
the polynucleotides contained therein.

 

D.Rights to the New Applications pertaining to various treatments with CDCs are
concurrently being licensed by CSMC to Licensee in that certain Third Amendment
to Amended and Restated Exclusive License Agreement (the “CDCs Third Amendment”)
executed concurrently herewith.



E.It is the intent of the parties that all rights embodied in the New
Applications are being licensed from CSMC to Licensee through the combination of
this Exosomes Fourth Amendment and the CDCs Third Amendment.

 

F.For the avoidance of doubt, any other subject matter contained in the New
Applications which is not covered by the CDCs Third Amendment is covered by this
Exosomes Fourth Amendment.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the License Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.         Defined Terms. Terms not otherwise defined herein shall have the
meaning ascribed to them in the License Agreement.

 

 1 

 

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

2.          Amendments to the License Agreement.

 

(a)The following technologies are hereby added to Revised Schedule A (Patent
Rights) to the Exosomes License Agreement:

 

(i)

[***]

 

(ii)

[***]

 

(iii)

[***]

 

(iv)

[***]

 

(v)

[***]

 

(vi)

[***]

 

(vii)

[***]

 

(b)No later than thirty (30) days after the Fourth Amendment Date, Licensee
shall reimburse CSMC for all of the costs, including attorneys’ fees, actually
incurred by CSMC, before and after the Fourth Amendment Date, in the preparation
and/or prosecution of the patent applications referenced in Section 2(a) hereof,
which, as of the Fourth Amendment Date, amount to a total of $49,950.78. All
amounts paid by Licensee to CSMC under this Section shall be nonrefundable.

 

(c)The parties agree that Milestone 4 on Schedule D to the Agreement is hereby
modified as follows: “On or before December 31, 2018, Licensee shall file an
Investigational New Drug (IND) application for at least one (1) Product.”

 

3.        Extracellular Vesicles. The parties acknowledge that the International
Society for Extracellular Vesicles defines the term “extracellular vesicles” as
including exosomes, microvesicles, microparticles, ectosomes, oncosomes and
prostasomes.

 

4.        Other Provisions. This Exosomes Fourth Amendment is a revision to the
Exosomes License Agreement only, it is not a novation thereof. Except as
otherwise provided herein, the terms and conditions of the Exosomes License
Agreement shall remain in full force and effect.

 

 2 

 

 

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

5.        Further Assurances. Each of the parties hereto shall execute such
further documents and instruments and do all such further acts as may be
necessary or required in order to effectuate the intent and accomplish the
purposes of this Exosomes Fourth Amendment.

 

6.        Counterparts. This Fourth Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

*       *       *       *       *

 

 3 

 

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to Exclusive
License Agreement as of the day and year first above written.

 

Dated: December 26, 2017   CAPRICOR, INC.                     By: /s/ Karen
Krasney, Esq.           Karen Krasney, Esq.           Executive Vice President,
            General Counsel             Dated: December 26, 2017   CEDARS-SINAI
MEDICAL CENTER                     By: /s/ James D. Laur, Esq.           James
D. Laur, Esq.           Vice President,           Business & Technology Affairs
                    By: /s/ Edward M. Prunchunas           Edward M. Prunchunas
          Executive Vice President,           Finance & Chief Financial Officer

 

 4 

